Exhibit 10.2(c)

 

JOHN R. MILLER

EMPLOYMENT AGREEMENT EXTENSION

 

 

            THIS EMPLOYMENT AGREEMENT EXTENSION (“Extension Agreement”) dated as
of the 28th day of August, 2008, is made by and between National Beef Packing
Company, LLC, a Delaware limited liability company (“National Beef”), and John
R. Miller (“Executive”).

 

            WHEREAS, National Beef entered into an employment agreement with
Executive dated as of the 6th day of August 2003 (“Employment Agreement”) under
which Executive will be employed as Chief Executive Officer of National Beef
until the earlier of the last day of the fiscal year ending on or about August
30, 2008, or such later date as the parties may agree, or the Termination Date
as defined in the Employment Agreement;

 

            WHEREAS, National Beef and the owners of National Beef have entered
into a Membership Interest Purchase Agreement with JBS, S.A., a Brazilian beef
processing company, dated as of February 29, 2008 (“MIPA”) under which the
ownership interests of National Beef would be sold and transferred to JBS, S.A.
or an affiliate at the closing of the transaction (“Closing”); and

 

            WHEREAS, National Beef and Executive desire the Employment Agreement
to continue through the earlier of the Closing or October 31, 2008 under the
provisions of this Extension Agreement;

 

            THEREFORE, National Beef and Executive agree as follows:

 

            1.        Extension of Expiration Date.  The Expiration Date of the
Employment Agreement shall be extended under Paragraph 1, clause (a) from “the
last day of the fiscal year ending on or about August 30, 2008” to “October 31,
2008, or the closing of the transactions under the MIPA, whichever is earlier.” 
The extension shall apply to all provisions of the Employment Agreement, except
Sections 3.b., 3.c., and 3.d. for which the language shall be construed that the
Employment Agreement expires and measuring periods end on the last day of the
fiscal year ending on or about August 30, 2008.

 

            2.        Effect.  National Beef and Executive intend this Extension
Agreement to amend the Employment Agreement as of the date above written.

 

 

NATIONAL BEEF PACKING COMPANY, LLC

 

 

 

By   /s/ Steven D. Hun                                           

    Steven D. Hunt

    Chair, Management Committee

EXECUTIVE:

JOHN R. MILLER

 

 

    /s/ John R. Miller                                                    

John R. Miller

 

 